TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00669-CV



       Bruce D. Atherton & Associates, P.L.L.C. and Bruce D. Atherton, Appellants

                                                 v.

                                    Wilbur Cordes, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2009V-227, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to dismiss their appeal, explaining that the trial court

granted appellee’s motion to dismiss appellants from the underlying proceeding and, therefore, that

there is no longer a controversy between the parties. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                                      ____________________________________

                                                      David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: April 15, 2011